260 Ga. 203 (1990)
391 S.E.2d 649
SENTRY INSURANCE
v.
MAJEED et al.
S90G0632.
Supreme Court of Georgia.
Decided May 24, 1990.
Eason, Kennedy & Assoc., Richard B. Eason, Jr., for appellant.
Prince A. Brumfield, Jr., for appellees.
PER CURIAM.
We granted certiorari to the Court of Appeals, Sentry Ins. v. Majeed, 194 Ga. App. 276 (390 SE2d 269) (1990), to consider the *204 Court of Appeals decision in light of Atlantic Wood Indus. v. Argonaut Ins. Co., 258 Ga. 800 (375 SE2d 221) (1989).
In this case the Court of Appeals held that petitioner could not maintain an action for declaratory judgment to determine its liability to respondent under a policy of insurance, because there was no specific case or controversy pending. Rather, the case "involves an administrative claim between a private citizen and an insurance company." 194 Ga. App. at 277. We agree with the Court of Appeals that petitioner's action should have been dismissed.
Atlantic Wood, supra, is distinguishable. In that case this court held that the insured could maintain an action for declaratory judgment to determine the obligation of its insurers to defend an action pending against the insured. As stated above, in the case before us there is no pending action.
Judgment affirmed. All the Justices concur.